Suit by appellee against appellant for repair work, including supplying a number of parts, done on a damaged automobile. The defense was that plaintiff contracted to do the work for $170, guaranteeing that it would be satisfactory, which guaranty was not fulfilled. The judgment was for appellee for $150, upon the following special issue jury findings:
1. That plaintiff contracted to repair the car "and guaranteed his work to be satisfactory in every way, for $170.00."
2. That he did not repair the car "in a manner satisfactory in every way."
"If you answer question No. 2, `No,' then you will answer No. 3."
3. What would be a fair and reasonable amount to charge for putting said car in a satisfactory condition? Answer: $20.
The only error contended for in appellant's brief is that the verdict will not support the judgment, in that "it clearly appears that the court could not enter Judgment for a greater amount than $20.00." As we construe the brief, this contention is grounded upon the proposition that the trial court misconstrued the third issue, appellant's construction thereof being that originally $20 would be a reasonable charge to put the car in satisfactory condition. We think this finding clear to the effect that it would take $20 to complete the contract satisfactorily.
No objections were made to the issues submitted, and no other issues requested. The contentions urged are raised only on the face of the jury finding, no reference being made to the evidence. We have, however, examined the statement of facts and find that the only controverted issue was how much it would reasonably require to complete the contract satisfactorily; and the case was manifestly tried upon the theory that the proper measure of plaintiff's recovery was the agreed amount less the reasonable cost of satisfactory completion.
We hold the trial court properly construed the jury findings, whether considered alone or in the light of the evidence, and rendered thereon the proper judgment.
This judgment we affirm.
Affirmed. *Page 541